17-1197
     Rana v. Sessions
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A205 301 041


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            RAYMOND J. LOHIER, JR.,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   SHOHEL RANA,
14
15                            Petitioner,
16
17                      v.                                       17-1197
18                                                               NAC
19
20   JEFFERSON B. SESSIONS III,
21   UNITED STATES ATTORNEY GENERAL,
22
23                 Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                        Amy Nussbaum Gell, Gell & Gell,
27                                          New York, NY.
28
 1   FOR RESPONDENT:                 Chad A. Readler, Acting Assistant
 2                                   Attorney   General;    Daniel   E.
 3                                   Goldman,     Senior     Litigation
 4                                   Counsel; Lindsay Corliss, Trial
 5                                   Attorney, Office of Immigration
 6                                   Litigation,      United     States
 7                                   Department        of      Justice,
 8                                   Washington, DC.
 9
10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14       Petitioner     Shohel     Rana,       a    native     and     citizen   of

15   Bangladesh, seeks review of a March 28, 2017, decision of the

16   BIA affirming a July 12, 2016, decision of an Immigration

17   Judge   (“IJ”)     denying    Rana’s          application       for   asylum,

18   withholding   of   removal,    and       relief   under     the    Convention

19   Against Torture (“CAT”). In re Shohel Rana, No. A205 301 041

20   (B.I.A. Mar. 28, 2017), aff’g No. A205 301 041 (Immig. Ct.

21   N.Y. City July 12, 2016). We assume the parties’ familiarity

22   with the underlying facts and procedural history in this case.

23       Under the circumstances of this case, we have reviewed

24   the IJ’s decision as modified by the BIA.               See Xue Hong Yang

25   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

26   The applicable standards of review are well established. See

27   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d
2
1    162, 165-66 (2d Cir. 2008).

2           The governing REAL ID Act credibility standard provides

3    that    the    agency      must       “[c]onsider[]     the   totality        of   the

4    circumstances,” and may base a credibility finding on an

5    applicant’s          “demeanor,        candor,     or   responsiveness,”           the

6    plausibility of his account, and inconsistencies or omissions

7    in     his     or      his        witness’s       statements.            8    U.S.C.

8    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64, 166-

9    67.    We generally defer to the IJ with respect to demeanor

10   because it “is paradigmatically the sort of evidence that a

11   fact-finder is best positioned to evaluate.”                        Li Zu Guan v.

12   INS, 453 F.3d 129, 140 (2d Cir. 2006). “We defer . . . to an

13   IJ’s credibility determination” as a whole “unless . . . it

14   is plain that no reasonable fact-finder could make such an

15   adverse credibility ruling.”                   Xiu Xia Lin, 534 F.3d at 167.

16   For the reasons that follow, we conclude that the agency’s

17   adverse credibility determination is supported by substantial

18   evidence.

19          First, the agency reasonably relied on the dramatically

20   different      accounts          in   Rana’s    testimony     and   his      father’s

21   letter       about     his       uncle’s   alleged      murder      by    political

22   opponents.           See     8    U.S.C.    §    1158(b)(1)(B)(iii).               This


                                                3
1    inconsistency alone was substantial evidence for the adverse

2    credibility determination.           See Xian Tuan Ye v. Dep’t of

3    Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006) (holding that

4    material inconsistency regarding basis of applicant’s asylum

5    claim is substantial evidence).            Further, the IJ relied on

6    Rana’s demeanor when asked to explain the inconsistency. Rana

7    paused more than once, gave an inaudible response, testified

8    to the truth of his father’s account (that Rana was present

9    for   his   uncle’s     murder)   without       explaining     his   prior

10   testimony to the contrary, and ultimately stated that he did

11   not understand.        See 8 U.S.C. § 1158(b)(1)(B)(iii); Li Zu

12   Guan, 453 F.3d at 140.

13         Second,    the    adverse      credibility       determination    is

14   reinforced by additional demeanor findings.                 See 8 U.S.C.

15   § 1158(b)(1)(B)(iii).        For example, the record supports the

16   IJ’s finding that Rana was evasive when he denied knowledge

17   of    groups    affiliated    with       his   party    (the   Bangladesh

18   Nationalist Party (“BNP”)), despite testifying to having been

19   a president of the BNP.

20         Last, the agency reasonably found Rana’s corroborating

21   evidence insufficient to rehabilitate his credibility.                 Biao

22   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An


                                          4
1    applicant’s failure to corroborate his or her testimony may

2    bear on credibility, because the absence of corroboration in

3    general makes an applicant unable to rehabilitate testimony

4    that has already been called into question.”).            Rana argues

5    that his sister’s death certificate should have been given

6    more weight because it was authenticated; but the agency did

7    not err in finding it insufficient to rehabilitate Rana’s

8    credibility. Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d
9    315, 342 (2d Cir. 2006) (observing that the weight accorded

10   to   an   applicant’s    “evidence    lie[s]   largely    within   the

11   discretion of the IJ.” (internal quotation marks omitted)).

12   The death certificate corroborates the sister’s death, but

13   does   not   establish   that   Rana’s   political   opponents     were

14   responsible.    In any event, there remained the inconsistency

15   concerning the uncle’s murder and whether Rana was present

16   when it happened.       See Siewe v. Gonzales, 480 F.3d 160, 170

17   (2d Cir. 2007) (“[A] single false document or a single

18   instance of false testimony may (if attributable to the

19   petitioner) infect the balance of the alien’s uncorroborated

20   or unauthenticated evidence.”).

21          Rana also contends that the BIA failed to consider

22   evidence corroborating his BNP membership.               Although the


                                       5
1    agency did not explicitly mention Rana’s BNP letter, the

2    agency is not required to “expressly parse or refute on the

3    record each individual argument or piece of evidence offered

4    by the petitioner,” Jian Hui Shao v. Mukasey, 546 F.3d 138,

5    169 (2d Cir. 2008) (internal quotation marks omitted), and

6    “we presume that [the agency] has taken into account all the

7    evidence before [it], unless the record compellingly suggests

8    otherwise,” Xiao Ji Chen, 471 F.3d at 336 n.17.

9        Given the foregoing findings, which called into question

10   both Rana’s allegations of past events and his political

11   activities,   the   adverse   credibility   determination   is

12   supported by the “totality of the circumstances.”     Xiu Xia

13   Lin, 534 F.3d at 167.     Contrary to Rana’s assertion, the

14   credibility determination is therefore dispositive of asylum,

15   withholding of removal, and CAT relief because all three

16   claims are based on the same factual predicate.   See Paul v.

17   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

18       For the foregoing reasons, the petition for review is

19   DENIED. As we have completed our review, any stay of removal

20   that the Court previously granted in this petition is VACATED,

21   and any pending motion for a stay of removal in this petition

22   is DISMISSED as moot.   Any pending request for oral argument


                                   6
1   in this petition is DENIED in accordance with Federal Rule of

2   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

3   34.1(b).

4                          FOR THE COURT:
5                          Catherine O’Hagan Wolfe
6                          Clerk of Court




                                 7